

AMENDMENT TO THE
TAUBMAN CENTERS, INC. CHANGE OF CONTROL SEVERANCE PROGRAM
 

 

 
 
Taubman Centers, Inc. (the “Company”) has adopted and maintains the Taubman
Centers, Inc. Change of Control Severance Program, as effective May 11, 2005
(the “Plan”).
 
Pursuant to Section 7 of the Plan, the Company has the right to amend the Plan
at any time.
 
The Company desires to amend the Plan for compliance with Section 409A of the
Internal Revenue Code of 1986, as amended.
 
Accordingly, the Plan is amended, effective immediately, in the following
respects:
 
1. Section 2(v) of the Plan is amended by the addition of a new sentence at the
end thereof, reading as follows:
 
“For purposes of this definition, ‘termination of employment’ means a
‘separation from service’ as that term is defined under Code Section 409A and
the rules at Treasury Regulations Section 1.409A-1(h).”
 
2. Section 4(c) of the Plan is amended to read as follows:
 
“(c)           Welfare Benefits; Outplacement; T-I REIT Share.  A Participant
entitled to a Separation Benefit will continue to be provided, during the
Separation Period, with medical, dental and vision benefits, and executive
long-term disability benefits (if the Participant was eligible for such
executive long-term disability benefits immediately prior to the Change of
Control or at any time thereafter), in each case, comparable in scope and cost
to the Participant to the benefits that would have been provided if the
Participant had continued to be an Associate, for the Separation Period (the
‘Welfare Benefits’); provided, that if the Participant becomes re-employed with
another employer and is eligible to receive any such benefits from such
employer, the benefits provided pursuant to this sentence shall terminate.  Any
Company cost for any Welfare Benefits provided under the preceding sentence will
be paid on a monthly basis, and the Participant will pay any Associate share of
the cost of any Welfare Benefits on a monthly basis.  Any Welfare Benefit that
provides for a deferral of compensation subject to Code Section 409A because it
does not meet the exemption requirements under Treasury Regulations Section
1.409A-1(b)(9)(v)(B), will be made or reimbursed on or before the end of the
calendar year following the calendar year in which an expense was incurred, will
not affect the expenses eligible for reimbursement in any other calendar year,
and cannot be liquidated or exchanged for any other benefit.  In addition, a
Participant entitled to a Separation Benefit (i) will be provided with the
Outplacement Benefits.  Also, a Participant entitled to a Separation Benefit
shall, as of the Date of Termination, tender any T-I REIT share that was granted
to such Participant by the Taubman Company Limited Partnership (the
‘Partnership’) pursuant to a Bonus Award Agreement and the Partnership shall
redeem the tendered T-I REIT share for $1000, together with any accrued but
unpaid dividends thereon; provided, however, that, to the extent that the tender
and redemption provisions of the preceding clause apply to any T-I REIT share
right and/or accrued but unpaid dividend right held by the Participant that
constitutes a deferred compensation arrangement subject to Code Section 409A,
such clause will not be operative to the extent it provides for any acceleration
of the payment under such arrangement, and in such event, the payment terms of
the arrangement will continue to solely apply.”
 
3. Section 4(d) of the Plan is amended to read as follows:
 
“(d)           Compensation; Equity-Based Awards.  Notwithstanding any provision
in any plan or award agreement to the contrary, effective as of the Change of
Control, each and every stock option, restricted stock award, restricted stock
unit award, and other equity-based award held by the Participant that is
outstanding as of the Change of Control shall immediately vest and become
exercisable or payable, unless such option or award is considered to be a
deferral of compensation subject to Code Section 409A, in which case it shall be
vested and become exercisable or payable only as provided in its governing plan
document or award and shall not be subject to the terms of this Plan.”
 
4. Section 4 of the Plan is amended by the addition of a new paragraph (i) at
the end thereof, reading as follows:
 
“(i)           Specified Employees.  Notwithstanding any other provision of this
Plan to the contrary, for any payment under this Plan that is made on account of
a Participant’s termination of employment, and the Participant is a ‘specified
employee’ as determined under the default rules under Code Section 409A on such
date, the payment will be made on the day next following the date that is the
six-month anniversary of the date of the Participant’s termination of
employment, or, if earlier, the date of the Participant’s death; any payments
that would have been paid prior to the six-month anniversary plus one day
payment date specified above.”
 
5. Section 5 of the Plan is amended to read as follows:
 
“5.           Full Settlement.  Subject to Section 4(g), the Company’s
obligation to make the payments provided for in this Plan and otherwise to
perform its obligations hereunder shall be absolute and unconditional and shall
not be affected by any setoff, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against a Participant or others. In
no event shall a Participant be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to such Associate under
any of the provisions of this Plan. The Company shall pay in cash in a lump sum
as incurred (within 15 days following the Company’s receipt of an invoice from a
Participant), to the full extent permitted by law, all legal fees and expenses
that the Participant may reasonably incur as a result of any contest by the
Company, the Participant or others of the validity or enforceability of, or
liability under, any provision of this Plan or any guarantee of performance
thereof (including as a result of any contest by the Participant about the
amount of any payment pursuant to this Plan), plus, in each case, interest on
any delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code; provided, that the Company shall not be obligated to
reimburse a Participant for legal fees and expenses incurred in connection with
a claim that is frivolous or maintained in bad faith and the Company shall be
entitled to recoup any such fees and expenses which it has already paid on
be-half of the Participant; and, provided, further, that any reimbursements
provided for under this sentence will not affect the fees or expenses eligible
for reimbursement in any other calendar year, and cannot be liquidated or
exchanged for any other benefit.”
 
Taubman Centers, Inc. has caused this Amendment to the Taubman Centers, Inc.
Change of Control Severance Program to be executed by its duly authorized
representative this 12th day of December, 2008.
 


 

 
TAUBMAN CENTERS, INC.
 
 
By: /s/ Chris B. Heaphy                                            
 
Printed Name: Chris B. Heaphy
 
Title: Assistant Secretary
 
Date: December 12, 2008


 
 

--------------------------------------------------------------------------------

 
